DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 7/13/2021, has been entered and carefully considered.  Claims 7-11, 13 and 16 are amended, and claims 1-6, 15 and 18-22 have been canceled. Claims 7-14 and 16-17 are currently pending.
	The 112(b) rejections to the claims are withdrawn in light of the amendments.

Response to Arguments
2.	Applicant’s arguments, pages 5-9, filed 7/13/2021, regarding claim 7 have been fully considered but they are not persuasive.
Applicant argues that Tayamon does not teaches or suggests “a periodic sequence of clear-to-send (CTS) messages to one or more of the plurality of stations and of the plurality of access points APs”, and “suppressing, based on the one or more of the determined periodicity and duty cycle, sending of the sequence of CTS messages during periods where the aggressive transmission is on.” The examiner respectfully disagrees.
Regarding the argument, the examiner has given the claims “their broadest reasonable interpretation consistent with the specification”. MPEP § 2111. The 
Tayamon ([0003, 0046, 0063-0064] describes APs transmit CTS to STAs by using a periodic beacons (i.e., APs sending a periodic sequence of clear-to-send (CTS) messages to STAs). Fig. 5, describes an example of an IEEE 802.11 Wireless LAN, Where the WLAN is considered as aggressive transmission medium that require performing a Clear Channel Assessment, CCA before a transmission. In Fig. 5, the access point AP2 receives RTS, and according to RTS/CTS medium access protocol of the IEEE 802.11 WLAN standard, sending a CTS to STA2, STA1 and AP1. [0067-0068] Fig. 5 shows the AP2 receives RTS message, and in response to the RTS message sends a CTS message back [0005]. Table 1 shows the rule of RTS/CTS, in which the AP2 may ignore RTS transmission from a neighboring BSS (OBSS) for a time period. Thus, because ignoring the RTS transmission (i.e., the CTS is not sending as the AP2 not to response to the RTS). Where the RTS was transmitted without first performing CCA (i.e., the aggressive transmission is on). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 7-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claim 7 recites “the method performed by the first AP and comprising the steps of: transmitting a first cooperative transmission signal to a selected one of the plurality of stations; issuing a carrier sense clear channel assessment, to one or more of the plurality of stations and of the plurality of APs for a particular channel of one or more channels within a transmission range of the first AP”. However, applicant’s specification describes different order of steps; e.g., [0069] recites “before first access point 510 sends a first cooperative transmission signal 514 and/or second access point 512 sends a second cooperative transmission signal 516, the respective AP will first implement a mechanism such as CS/CCA to determine if the channel is available.” Furthermore, specification [0025] describes “cooperative technology …that allow it to first verify the availability of the media (“e.g., by LBT), before accessing a channel, that the channel is clear prior to transmission of data”
Examiner notes, the order of steps in the claim is not described in the applicant’s specification. As applicant’s specification requires the particular order that first clear the channel before transmission of data [0025], in particular, the cooperation transmission [0069]. 
Claim 7 recites “stopping the transmission of the first cooperative transmission signal upon commencement of an aggressive transmission by the at least one non-
Claim 7 recites “suppressing, based on the one or more of the determined periodicity and duty cycle, sending of the sequence of CTS messages during periods where the aggressive transmission is on”. However, the specification [0043] recites “AP will suppress the reception of unnecessary CTS frames 212 that occur during the LTE-ON portion of duty cycle 204” That is, the AP will suppress the reception of unnecessary CTS frames which is the opposite of suppressing sending of the sequence of CTS message. 
As a result, the added limitations including the subject matter that are not commensurate with the disclosure for this application.
Claims 8-14 and 16-17 are also rejected for depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was
commonly owned as of the effective filing date of the claimed invention(s) absent any
evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to
point out the inventor and effective filing dates of each claim that was not commonly
owned as of the effective filing date of the later invention in order for the examiner to
consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2)
prior art against the later invention.

4.	Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0117388), hereinafter Liu, in view of Young Hoon Kwon et al. (US 20170105217), hereinafter Kwon, and further in view of Tayamon et al., (US 2018/0063864) hereinafter Tayamon.
Regarding Claim 7, Liu teaches A method for detecting aggressive signal transmission signatures in a wireless communication network including a plurality of stations, a plurality of access points, and at least one non-cooperative transmission source ([Para. 0057-0059] Fig. 7A shows a wireless communication network including AP1, AP2 and a plurality of stations (STAs), and a non-cooperative node shares the bandwidth with a cooperative node), the method performed by the first AP and comprising the steps of: transmitting a first cooperative transmission signal to a selected one of the plurality of stations ([Para. 0045, 0050-0051] Fig. 4A, two BSSs are assigned 
stopping the transmission of the first cooperative transmission signal upon commencement of an aggressive transmission by the at least one non-cooperative transmission source ([Para. 0045-0047, 0050-0051] The cooperative BSS may also be subject to interference from a non-cooperative BSSs by the interfering APs and hidden terminals within the same multi-dwelling unit. The AP1 cannot send/transmit because of interference from AP2 (non-cooperative transmission source)  
Liu does not disclose issuing a carrier sense clear channel assessment, to one or more of the plurality of stations and of the plurality of APs for a particular channel of one or more channels within a transmission range of the first AP; detecting, an energy of the aggressive transmission within the particular channel; determining, based on the detected energy within the particular channel, one or more of a periodicity and a duty cycle of the aggressive transmission; sending,  a periodic sequence of clear-to-send (CTS) messages to one or more of the plurality of stations and of the plurality of APs; and suppressing, based on the one or more of the determined periodicity and duty cycle, sending of the sequence of CTS messages during periods where the aggressive transmission is on.  
Kwon teaches issuing a carrier sense clear channel assessment, to one or more of the plurality of stations and of the plurality of APs for a particular channel of one or more channels within a transmission range of the first AP ([Para. 0073] Fig. 6A shows AP1, AP2 and STA2/STA3/STA4 sharing the same wireless channel within an 
detecting, an energy of the aggressive transmission within the particular channel ([Para. 0073, 0076] AP2 (first AP) identifies the received signal strength of the frame which is sent by AP1 from an OBSS in which the AP1 transmits the frame without performing CCA to determine if the wireless medium is available for transmission [0028]. That is, the first AP detecting an energy of the aggressive transmission within the particular channel), determining, based on the detected energy within the particular channel, one or more of a periodicity and a duty cycle of the aggressive transmission ([Para. 0073, 0076] The AP2 identifies the received signal strength sent by the AP1 within OBSS. Determines that if the received signal strength of the frame is below a first OBSS_PD level, or the received signal strength of the frame is above a first OBSS_PD level during the AP1 TXOP in time period T1 [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu and Kwon to improve spatial reuse in a clear channel assessment (CCA) process in a wireless local area network.
The combination of Liu and Kwon does not disclose sending,  a periodic sequence of clear-to-send (CTS) messages to one or more of the plurality of stations and of the plurality of APs; and  suppressing, based on the one or more of the 
Tayamon teaches sending a periodic sequence of clear-to-send (CTS) messages to one or more of the plurality of stations and of the plurality of APs 
 ([Para. 0003, 0046, 0063-0064] describes APs transmit CTS to STAs by using a periodic beacons (i.e., APs sending a periodic sequence of clear-to-send (CTS) messages to STAs). Fig. 5, describes an example of an IEEE 802.11 Wireless LAN, Where the WLAN is considered as aggressive transmission medium that require performing a Clear Channel Assessment, CCA before a transmission. In Fig. 5, the access point AP2 receives RTS, and according to RTS/CTS medium access protocol of the IEEE 802.11 WLAN standard, sending a CTS to STA2, STA1 and AP1).
and suppressing, based on the one or more of the determined periodicity and duty cycle, sending of the sequence of CTS messages during periods where the aggressive transmission is on. 
The examiner has given the claims “their broadest reasonable interpretation consistent with the specification”. MPEP § 2111. The examiner interprets “suppressing sending the sequence of CTS messages” as “not sending the CTS messages”. 
([Para. 0067-0068] Fig. 5 shows the AP2 receives RTS message, and in response to the RTS message sends a CTS message back [0005]. Table 1 shows the rule of RTS/CTS, in which the AP2 may ignore RTS transmission from a neighboring BSS (OBSS) for a time period. Thus, because ignoring the RTS transmission (i.e., the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon and Tayamon to avoid collision and interference in wireless communication and to improve transmissions in a wireless communications network.

Regarding Claim 8, the combination of Liu, Kwon and Tayamon, Specifically, Liu teaches a step of requesting radio measurements on the one or more channels within transmission range of the first AP ([Para. 0057-0059, 0064] Fig. 7A shows a wireless communication network including AP1, AP2 and a plurality of stations (STAs), and a non-cooperative node shares the bandwidth with a cooperative node within the interference range. The cooperative AP estimates the channel busy time that the non-cooperative AP consumes/uses within the transmission range).

Regarding Claim 9, Liu does not disclose a step of selecting, by the second one of the plurality of access points, and idle channel from the one or more channels.
Kwon teaches a step of selecting an idle channel from the one or more channels. ([Para. 0073-0074] AP2 assesses the wireless medium as IDLE, and after the AP2's backoff counter expires, the AP2 transmits a Trigger frame (TRG) that initiates an UL MU transmission. That is the AP2 select an idle channel to transmit a trigger frame).


Regarding Claim 10, the combination of Liu, Kwon and Tayamon, specifically, Liu teaches analyzing a shared spectrum of the wireless communication network to model a signature and/or pattern of the aggressive transmission based on the one or more of the determined periodicity and duty cycle ([Para. 0005, 0047-0051, 0058, 0064-0065, 0117-0121] in an IEEE 802.11 wireless local area network, The AP and the clients share the same channel of a 20 MHz or 40 MHz [0044] (i.e., shared spectrum of a wireless communication network). The cooperative neighbors nodes will report their load from the non-cooperative nodes back to the centralized server to build an interference graph G(V, A) based on the weight on a directed circle (i.e., model a signature and/or pattern of the aggressive transmission from the non-cooperative nodes). Fig. 7 shows a non-cooperative BSS shares the bandwidth with a cooperative BSS, and the interference of a non-cooperative BSS to a cooperative BSS is calculated (analyzing) by building a directed graph (modeling) to calculate the weight of an arc that represents the amount of interference. Fig. 12 shows the interference graph includes subgraph G1 with the interfering neighbors of node 1 of an non-cooperative nodes, subgraph G3 with the interfering neighbors of nodes 4,5,6 of an non-cooperative nodes). 
Regarding Claim 11, the combination of Liu, Kwon and Tayamon, specifically, Liu teaches wherein the step of analyzing is performed based on multiple queries of the . 

5.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Kwon and Tayamon as applied to claim 11 above, and further in view of Gray et al., (US 2003/0043073) hereinafter Gray.

Regarding Claim 12, the combination of Liu, Kwon, Tayamon does not disclose wherein the step of analyzing further comprises sampling spectral data of the shared spectrum.
Gray teaches wherein the step of analyzing further comprises sampling spectral data of the shared spectrum ([Para. 0033, 0049] describes a method can be applied to communications network such as IEEE 802.11 (shared spectrum). The method includes collecting a set of samples of which has a measurement from one or more access point and calculated by algorithms. Many of these samples (typically about 25) compose what is called a “signature”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, Tayamon and Gray to improve simulation modeling and provide error correction estimates for the interference.

Regarding Claim 13, the combination of Liu, Kwon, Tayamon does not disclose a step of calculating the bounds of one or more of a detected Wi-Fi energy and a detected interference energy from the sample spectral data.
Gray further teaches a step of calculating the bounds of one or more of a detected Wi-Fi energy and a detected interference energy from the sample spectral data ([Para. 0010-0012, 0042] describes calculating signal strength (Wi-Fi energy) in an IEEE 802.11 network. Fig. 4 shows a signal strength pattern 400 around access point 410 including the bounds of signal strength from 10% to 90% based on a set of samples.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, Tayamon and Gray to improve simulation modeling and provide error correction estimates for the interference.

6.	Claims 14, and16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Kwon, Tayamon and Gray as applied to claim 12 above, and further in view of Behr et al., (US Pat. 5,396,370) hereinafter Behr.
Regarding Claim 14, the combination of Liu, Kwon, Tayamon and Gray does not disclose a step of creating square wave signals from the sampled spectral data

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, Tayamon, Gray and Behr to improve the reliability of the evaluation of interference signals. 
Regarding Claim 16, the combination of Liu, Kwon, Tayamon and Gray does not disclose a substep of discarding nonconforming square wave data from the created square wave signals.
Behr further teaches a substep of discarding nonconforming square wave data from the created square wave signals ([Col. 5, Ln. 47-68; Col. 6, Ln. 1-15; Col. 10, Ln 61-68; Col. 12, Ln 4-11] describe the interference signal has a characteristic waveform of curve patterns. Figs. 6a and 7 show the determining the length of time intervals T of the square wave signals. Fig. 9 shows determining the curve patterns of interference signals. That is determining the periodicity and duty cycle of the square wave signals. [Col. 3, Ln 5-16; Col. 4, Ln. 43-48] describe the time intervals have an extreme value does not play a role in the evaluation and will be ignored).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, 
Regarding Claim 17, the combination of Liu, Kwon, Tayamon and Gray does not disclose a step of re-analyzing the shared spectrum to measure noise levels therein.
Behr further teaches a step of re-analyzing the shared spectrum to measure noise levels therein ([Col. 4, Ln 11-14; Col. 6, Ln 3-15] describe analyze, measure and compare the interference signal and its waveform with the curve patterns which may has noisy output signal curve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kwon, Tayamon, Gray and Behr to improve the reliability of the evaluation of interference signals. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110305156, Liu et al., disclose Method and Apparatus for Determining Channel Bandwidth.
US 20170086213, Kalhan et al., disclose Unlicensed frequency band with licensed frequency band timing.
US 20160337869, Dai et al., disclose Method and system for contending for channel of unlicensed frequency band, and apparatus.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                             

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413